Title: To James Madison from Benjamin Dickinson Harvey, 9 April 1807
From: Harvey, Benjamin Dickinson
To: Madison, James



Sir,
Bermuda April 9, 1807.

I have the Honor to send you under Cover a Packet directed to yourself which was on board a certain American Brigantine called the Ann and Frances, Captain Joseph Gifford Master, captured by His Majesty’s Ship of War Cambrian, John Poe Beresford Esquire Commander, in the Prosecution of a Voyage from Cadiz to NewYork and sent into this Port for adjudication about three or four months ago.  The Packet alluded to, after having remained some weeks in the Office of the Registrar of the Court of Vice-Admiralty, was, as I learn, broken open by the Captors or Persons employed by or acting for them; and since the Tryal of the Vessel in which it was so captured I obtained Leave to have it delivered to me for the purpose of transmitting it to you.  I therefore now send it in the same State as I recieved it and under a perfect Ignorance of it’s Contents; regretting, as I most sincerely do, as well the Detention as the Violence committed on the Seals thereof.  With the utmost Deference I remain, Sir, Your most obedient humble Servant

Benn. Dickn. Harvey

